Mr. Justice Thacher
delivered the opinion of the court.
In March, 1848, Wellons and wife, claiming to be distributees of the estate of Thomas G. Nixon, filed their petition in the probate court of Carroll county, charging that Celia Nixon, the widow of Thomas G., and who aftewards intermarried with John D. Neal, having administered upon said estate in 1839, presented her final account of the settlement of said estate to said court, which was thereupon allowed, but that the notice of forty days of the intention of having such account presented to the court for allowance, as required by law, was not given ; and also charging errors to exist in said account. A demurrer to this petition was disallowed, and Neal and wife required to answer thereto, which decree is now made ground of error upon appeal.
A decree of any court affecting and determining the rights of parties, without notice to those parties, or without the notice required by law in such cases, is null and void as to them. It is competent for parties so aggrieved to move such court by fit and appropriate modes of proceeding, to set aside and annul such decree.
In this case, the petition was a proper remedy to reach the cause of complaint; and the court rightly disallowed the demurrer, and put the parties upon their answer.
Decree affirmed, and cause remanded.